Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The Amendment accompanying the Request for Continued Examination filed 11 January 2021 has been entered. Claims 1, 3, 5-8, and 10-14 are pending, of which claims 8 and 10-14 are withdrawn from consideration. Applicant's amendments have overcome each and every objection and rejection under 35 USC 112 previously set forth in the Final Office Action mailed 9 September 2020, except for the objections and rejections under 35 USC 112 repeated below.
Note additionally that the amendments to the specification filed 11 January 2021 include a typographical error. The Applicant states “Please replace paragraph [0076] with the following amended paragraph:”. This instruction should instead refer to paragraph [0078]. The examiner respectfully requests the Applicant to re-file the amendment to the specification indicating the correct paragraph number. 
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/742,796, filed on 8 January 2018.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “50” has been used to designate both a counterpoised magnet (see, e.g., paragraphs 83 and 84 of the specification as originally filed) and a magnetic sensor (see paragraphs 85 and 86 of the specification as amended 11 January 2021). As a result, it is unclear whether Figs. 5A and 5B are showing a counterpoised magnet or a magnetic sensor. However, the drawings cannot be showing both The examiner provides suggestions in the Response to Arguments section below for addressing this issue and other issues raised by the reference character “50” and by claim 6.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. The drawings only show a single structure as indicated by reference character “50”, so this structure cannot be both of a counterpoising magnet and a magnetic sensor. The structure indicated by “50” must be only one of these two structures. Therefore, drawings fail to show all the various types of “magnetically feedback-indicative members” recited in claim 6. The examiner suggests amending claim 6 to recite only features that are shown in the drawings to avoid potential new matter issues.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by 
Specification
The disclosure is objected to because of the following informalities: The specification at paragraphs 85 and 86 describe a magnetic sensor with reference character “50”. This is problematic because the reference character “50” is previously used to indicate a counterpoising magnet (see, e.g., paragraphs 83 and 84; see also the first sentence of paragraph 85). A reference character should only be used to indicate a single structure, not multiple different structures. Appropriate correction is required.
The amendment filed 11 January 2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: Paragraphs 85 and 86 have been amended to delete that a magnetic sensor is ‘not shown’, and instead provide describe the magnetic sensor as being indicated with reference character “50”. However, reference character “50” in the specification as originally filed describes a counterpoising magnet. The specification as originally filed, therefore, is explicit that “50” indicates a counterpoising magnet and that the magnetic sensor is not shown. Amending the specification to describe the magnetic sensor with reference character “50” therefore introduces new matter. One of ordinary skill in the art, upon reading the specification as originally filed, would have understood that the magnetic sensor is not the structure indicated by reference character “50” because such an interpretation is directly contradicted by the specification as originally filed. Applicant is required to cancel the new matter in the reply to this Office Action.
Claim Objections
The claims are objected to because of the following informalities:
Claim 1 at paragraph (g) recites, “selected form the group”. The word “form” in this phrase should read – from –.
Claim 1 at paragraph (i) recites, “selected form the group”. The word “form” in this phrase should read – from –.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
Claim 1 includes a limitation interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
claim 1 at paragraph (c). First, “mechanism” is a generic placeholder for ‘means’. Second, the generic placeholder “mechanism” is modified by functional language, in particular “driving”. That is, in order for a mechanism to be considered as a “driving mechanism”, the mechanism must be able to perform some driving function; it would not be proper to interpret a “driving mechanism” as being disclosed by some mechanism that performs no driving function. A “driving mechanism” is thus interpreted the same as a “mechanism for driving”. Third, the “mechanism” is not modified by sufficient structure to perform any “driving” function.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3, and 5-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 at paragraph (h) recites, “wherein said at least one feedback-indicatory magnet … is not configured to interact with or be driven by said at least one driving magnet”. This recitation introduces new matter. The Applicant at page 15 of the Remarks filed 11 January 2021 points to paragraph 82 of the present specification for support for this recitation. However, paragraph 82 of the present specification fails to disclose that the feedback indicatory magnet “is not configured to interact with or be driven by said at least one driving magnet”. Instead, the paragraph describes that the indicatory magnet 47 “is used to indicate the presence as well as correct position and alignment of polygonal female die matrix 44, within elongated non-ferric enclosed polygonally profiled workpiece 26.” This described functionality, however, is not mutually exclusive with not the case that because the indicatory magnet 47 indicates the presence and correct alignment of the female die matrix 44, that the indicatory magnet also inherently is not configured to interact with or be driven by said at least one driving magnet. For example, the strength of the magnets 42 and 47 are not disclosed in the present application. However, depending on the strengths of the magnets 42 and 47, the magnet 47 will be driven by nearby magnets 42 in the pedestal as can be understood from viewing present Fig. 3. Further, the claim does not specify any particular position of the female die matrix when the feedback-indicatory magnet ‘is not configured to interact with or be driven by said at least one driving magnet’, and therefore the claim encompasses each and every potential position of the female die matrix. If the female die matrix is rotated 90 degrees relative to Fig. 4B of the present application, then the indicatory magnet 47 does interact with or be driven by the at least one driving magnet 42. Therefore, claim 1 as amended introduces new matter. The examiner suggests the Applicant avoid reciting a function of the indicatory magnet that is not explicitly described in the Applicant as originally filed. For example, instead of reciting that the feedback-indicatory magnet “is not configured to interact with or be driven by said at least one driving magnet”, the examiner suggests the Applicant describe that when the female die matrix is driven within the workpiece into the correct position, the feedback indicatory magnet is positioned on a side of the female die matrix which is not adjacent to any of the at least one driving magnet. (Note that the examiner is not suggesting any particular language here, but rather trying to describe an example of a structural recitation that would avoid new matter issues. The examiner would be happy to have a telephone interview with Applicant’s representative to further describe this issue if Applicant’s representative belies such an interview would be useful.)
Claims 1, 3, and 5-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
when the female die matrix is positioned within the elongated non-ferric enclosed polytonally profile workpiece in the correct position, the at least one driving magnet faces toward the at least one driven magnet. 
Claim 1 at paragraph (h) recites, “said at least one feedback-indicatory magnet faces away from said at least one driving magnet”. However, as disclosed, this feature is only satisfied under certain conditions. For example, this feature is satisfied when the female die matrix is positioned as shown in present Fig. 5B. However, the female die matrix, in which the at least one feedback-indicatory magnet is embedded, is movable. The above quoted feature is not satisfied at some other positions of the female die matrix. The above quoted recitation is therefore indefinite because it is unclear whether the Applicant is intending the claim to implicitly require the female die matrix as being a particular position. For example, is claim 1 no longer satisfied if the female die matrix is moved to a different position relative to the pedestal such that the at least one feedback-indicatory magnet faces toward the at least one driving magnet, such as if a user rotates the female die matrix? The examiner suggests amending when the female die matrix is positioned within the elongated non-ferric enclosed polytonally profile workpiece in the correct position, said at least one feedback-indicatory magnet faces away from said at least one driving magnet. 
Claim 1 at paragraph (h) recites, “wherein said at least one feedback-indicatory magnet … is not configured to interact with or be driven by said at least one driving magnet”. This recitation is indefinite in view of the present specification. As disclosed, the feedback-indicatory magnet 47 is relatively close to at least the members of the at least one driving magnet 42 that are in the pedestal (see Figs. 3 and 4B). As a result, it is unclear what structure is required by the above quoted recitation. Does the above quoted recitation provide a limitation on the strength of the magnetic field of the feedback-indicatory magnet? Or, does the above quoted recitation also depend on the strength of the magnetic field of the at least one driving magnet (despite being phrase as a ‘configuration’ of the at least one feedback-indicatory magnet)? Is some particular orientation of the female die matrix implied by this recitation? For example, is the recitation met even if the female die matrix, which is selectively positionable by a user relative to the press punching machine, rotated 90 degrees relative to its position in Fig. 4B? It is unclear what structure is required in order to the feedback-indicatory magnet to be “not configured to interact with or be driven by said at least one driving magnet”.
Claim 1 at the final paragraph recites, “said at least one magnetic element”. There is insufficient antecedent basis for this limitation in the claim. It is unclear what magnetic element this recitation is referring to, or whether this recitation intends to introduce a new magnetic element. For example, does “said at least one magnetic element” refer to “at least one magnetically feedback-indicative member” in spite of the difference in names being used? Or, does “said at least one magnetic element” refer to one of the “magnetically sensitive element” and the “magnetically interactive element”? Or, does “said at 
Claim 1 at the final paragraph recites, “a feedback-indicatory confirmation”. This recitation is indefinite because it is unclear whether a new confirmation is required. Claim 1 at paragraph (h) introduces, “a feedback-indication” provided by the at least one feedback-indicatory magnet. Does claim 1 require each of “a feedback-indicatory confirmation” and “a feedback-indication”, or is claim 1 satisfied if there is a single feedback indication or confirmation? Note that both of the “feedback-indication” and “feedback-indicatory confirmation” are provided at least in part via the at least one feedback-indicatory magnet. On the one hand, the similarity of names and the fact that both the “confirmation” and the “indication” are provided by the at least one feedback-indicatory magnet suggests that only one indication or confirmation is required. On the other hand, the fact that the names are not identical and the fact that the ’feedback-indicatory confirmation’ is introduced with “a” suggests that both of an indication and an additional confirmation are required.
No Prior Art Rejection
Claims 1, 3, and 5-7 are not subject to any prior art rejection. For example, Schusheim as modified by Zieg as set forth in the Final Office Action mailed 9 September 2020 does not appear to disclose the feature of “said at least one feedback-indicatory magnet faces away from said at least one driving magnet and is not configured to interact with or be driven by said at least one driving magnet” because Zieg fails to disclose that its magnet “57” has no interaction with and is not driven to any extent by any of the magnets “53”. Given the proximity of magnet 57 to magnets 53 as shown in Figs. 15-17 of Zieg, the examiner cannot assert with any reasonable degree of certainty that the magnet 57 does not have some interaction with the magnets 53, even if the primary interaction of the magnet 57 is with the magnets 54. However, no determination of allowability can be made in view of the issues raised above under 35 USC 112. 
Response to Arguments
Regarding the objection to the drawings for failing to show each feature recited in claim 6, the Applicant argues at page 12 of the Remarks filed 11 January 2021 that magnetic sensors are magnets per se. The Applicant also argues that the Applicant does not have to show all possible specifies of the feedback-indicative member described in the specification, also at page 12 of the Remarks.  Finally, at page 13 of the Remarks, the Applicant asserts that element “50” in the drawings may be any of the types of feedback-indicative members described in claim 6, given the amendments to the specification of 11 January 2021.
These argument are not persuasive. The present specification as originally filed explicitly acknowledged at paragraphs 85 and 86 that a magnet sensor in place of the ‘counterpoising magnet 50’ is not shown in the drawings. Therefore, the element “50” as shown in the drawings as originally filed cannot be considered as being any type of magnetic sensor, as this understanding of the drawings is contradicted by the written description as originally filed. Moreover, the Applicant cannot amend away the disclosure in the specification as originally filed without introducing new matter. Still further, the Applicant’s assertion that the drawings need not show all species described in the specification is correct, but is not relevant to the issue at hand. The objection to the drawings is not because the Applicant has failed to show all species described in the specification; instead, the objection is to the drawings for failing to show all claimed subject matter. “The drawings in a nonprovisional application”, as 37 CFR 1.83(a) explains, “must show every feature of the invention specified in the claims.” In the present case, considering the application as originally filed, the application explicitly states that each type of feedback-indicative member is not shown in the drawings. The examiner suggests amending claim 6 to delete recitations of magnetic sensors that the Applicant as originally filed explicitly states are not shown in the drawings, and the examiner also suggests undoing the amendments to the specification related to reference character “50” as included in the specification as amended 11 January 
The Applicants arguments related to rejections under 35 USC 103 are moot in view of the present Office Action not including any such rejection. The examiner notes, however, that foreign jurisdictions have their own patent laws that are not identical to those of the United States. The decision of any foreign jurisdiction is, of course, not binding on the United States Patent Office. Therefore, the decision of any foreign jurisdiction is irrelevant to the granting of a United States patent.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN H MACFARLANE whose telephone number is (303)297-4242.  The examiner can normally be reached on Monday-Friday, 7:30AM to 4:00PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on (571)272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/EVAN H MACFARLANE/Examiner, Art Unit 3724